DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-14, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. PG-Pub 2006/0098411 to Lee et al.
	In re claim 1, Lee discloses a vapor chamber comprising:
	A housing (combination of upper cover (12) and lower cover (14));
	A wick structure (copper mesh (18)) joined to a major inside surface of the housing (joined to the surface of lower cover (14) as seen in figure 2 and 3) at a joint portion (figure 2 shows the mesh joined at a joint portion of the lower cover (14) and copper posts (20)) within a joint region (the region which the copper post resides), and a proportion of a total area of the joint portion within the joint region to an area of the joint region is 50% or less (because the ‘joint region’ is not specifically disclosed by the claim one is free to select any area as the joint region’ the same can be applied to the ‘joint portion.’  Accordingly one could select a joint portion that has an area that is 50% or less of the joint region.  Further examiner asserts that in his interpretation,  the joint portion is the circumference of the copper post whereas the 
	A working fluid (see para [0004]) enclosed inside the housing.

In re claim 2, Lee discloses the apparatus as described above as noted the selection of the circumference vs the entire area requires the under 30% proportion, however again as noted the term portion and region is not clearly defined so one could arbitrarily select any portion and region that meet the claimed limitations.

In re claim 4, Lee discloses the apparatus as described above wherein the wick structure has a reticular structure (Wick structure is a mesh which reads on the limitation of reticular which is a netlike structure);

In re claim 5, Lee discloses the apparatus as described above including the wick structure has a copper plating layer (mesh is formed of copper therefore examiner asserts this reads on the term copper plating layer since no further limitations of what is being plated by copper has been included in the instant claim or the claims which it depends upon).

In re claim 6, Lee discloses the apparatus as described above including the joint region is disposed at an edge portion of the wick structure (Figure 3 shows where the joints are located, two joints are located in the center of the apparatus and six, three on each side, are located at an ‘edge portion’ of the device)

In re claim 7, Lee discloses the apparatus as described above the joint region having a circular shape (See figure 3) and is disposed at an edge portion of the wick structure (same argument as applied to claim 6 above)

In re claim 8, Lee discloses the joint portion between the wick structure and a major inside surface of the housing is a resistance welded joint portion (diffusion bonding [0010] is a form of resistance welding);

In re claims 9 and 10, Lee discloses the apparatus as described above being used as a heat radiation device for an electronic device (paragraph [0002] discloses the use of this apparatus for electronic device heat dissipation.

In re claim 11, Lee discloses a method of manufacturing a vapor chamber comprising:
Disposing a wick structure on a major inside surface of a housing; and
Fixing the wick structure to the major inside surface of the housing by resistance welding. [0009]-[0010]

In re claim 12, Lee discloses the method as described above including enclosing a working liquid inside the housing. [0014]

In re claim 13, Lee discloses the method of manufacturing as described above including the wick structure is fixed to the inside surface of the housing at a joint portion within a joint region, and a proportion of a total area of the joint portion within the joint region to an area of the joint region is 50% or less (see rejection of claim 1)

In re claim 14, Lee discloses the method of manufacturing as described above wherein a proportion of the joint region to an area of major surface of the wick structure is 30% or less (See rejection of claim 2).



In re claim 17, Lee discloses the method as described above including the wick structure has a copper plating layer (mesh is formed of copper therefore examiner asserts this reads on the term copper plating layer since no further limitations of what is being plated by copper has been included in the instant claim or the claims which it depends upon).

In re claim 8, Lee discloses the method as described above including the joint region is disposed at an edge portion of the wick structure (Figure 3 shows where the joints are located, two joints are located in the center of the apparatus and six, three on each side, are located at an ‘edge portion’ of the device)

In re claim 19, Lee discloses the method as described above including the joint region having a circular shape (See figure 3) and is disposed at an edge portion of the wick structure (same argument as applied to claim 6 above)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG-Pub 2006/0098411 to Lee et al. in view of Japanese Patent Publication JPS5687795 to Yuzuru.
Lee discloses the apparatus and method as described above but fail to disclose the wick structure including a core material made of a resin and a skin material made of a metal.
Yuzuru teaches it’s known to provide a wick with a microfiber surface formed of synthetic fibers coated with a thin metal layer (see abstract) as such modification improves the capillary operation of the apparatus (See abstract).
Therefore one skilled in the art at the time the invention as made would have found it obvious to modify the apparatus/method of Lee to include the wick structure formed of a resin and having a skin material made of metal as taught by Yuzuru, as such modification improves the capillary operation of the apparatus which accordingly would improve the heat transfer efficiency of the device.

Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive.
	With respect to claims 1-10 applicant argues that examiner has not defined the wick structure being joined to the inside surface of the housing at a joint portion within a joint region, and a proportion of the total area of the joint portion within the joint region to an area of the joint region is 50% or less.
	Applicant argues that examiner has not given the broadest reasonable interpretation in light of the specification specifically citing [0056] of the instant specification.

	For example, Claim 1 states, “…the wick structure is joined to the inside surface of the housing at a joint portion…”  The specification does not specifically disclose how the joint portion is specifically designed nor how the limitation should be interpreted (part of the crux of examiner’s argument that these regions have not been interpreted.
	Claim1 continues, “…within a joint region…”  Per applicant’s paragraph [0056] the joint region is a region in which joint portions are present and distances between adjacent joint portions are 100 um or less, and the joint region is defined as a maximum region that can be obtained by connecting all the joint portions by a straight line.  Because only one joint portion is claimed (and again not specifically so), the “Joint Region” in light of the instant specification is defined as a region in which joint portions are present.  There is no additional definition of this limitation and the claims do not further define the limitation of a joint region therefore examiner’s broadest reasonable interpretation of the joint region and the joint portion is supported by paragraph [0056] of the instant specification.  Specifically without more specific disclosure and without importing additional limitations in to the claim a joint portion can be any portion which examiner selects where the wick structure is joined to the major inside surface of the housing and the region is an area (not specifically defined) where a joint portion is present.
	Therefore in light of paragraph [0056] examiner defined the joint portion as the wick portion which has the circumference of the copper post and the joint region is a two dimensional area that includes the circumference as well as the two dimensional area where the copper post inhabits (In other words a region which the singe claimed joint portion is part of).
	Therefore applicant’s arguments with respect to the broadest reasonable interpretation are not persuasive and the rejection of claims 1-10 is maintained.


	Examiner respectfully disagrees that diffusion bonding is not resistance welding.  Specifically diffusion bonding occurs by applying high pressure with high temperature (as applicant notes above).  To achieve the high temperature the surfaces are heated a furnace or via electrical resistance.  Therefore diffusion bonding requires pressure and high temperature which is achieved through electrical resistance, thus making diffusion bonding a form of resistance welding (joining two pieces of material by the application of pressure and a current across the areas to be joined).
	Therefore applicant’s arguments that diffusion bonding and resistance welding are different is not persuasive and the rejections are maintained.
	Therefore examiner has addressed all of applicant’s arguments and the rejections of claims 1-19 are maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150.  The examiner can normally be reached on Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649